Allianz Life Insurance Company of North America [Allianz VisionSM] Variable Annuity Application [DA] 1.Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III [Missing Graphic Reference] Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No 2.Purchase Payment (This section must be completed.) Make check payable to Allianz. Source of purchase payment. Select only one. ■Nonqualified■Qualified Account type(s) at prior carrier:(e.g. 403B, IRA, 401k, etc.) Select and complete all that apply below. ■ Purchase Payment enclosed with application. (Include replacement forms if required.) Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz. (Include replacement forms if required.) Expected amount: $ 3. Plan specifics (This section must be completed to indicate how this Contract should be issued.) Nonqualified:■ Qualified IRA: ■IRA ■Roth IRA ■SEP IRA■Roth conversion (Contribution for tax year ) Qualified plans:■401 ■401 one person defined benefit 4. Telephone authorization ■YesBy checking "yes," I am authorizing and directing Allianz to act on telephone or electronic instructions from the Registered Representative and/or anyone authorized by him/her to transfer Contract Values among the Investment Options. If the box is not checked, this authorization will be permitted for the Owner only. Allianz will use reasonable procedures to confirm that these instructions are authorized as genuine. As long as these procedures are followed, Allianz and its affiliates and their directors, trustees, officers, employees, representatives, and/or agents will be held harmless for any claim, liability, loss, or cost. The electronic transaction privilege may be modified or terminated at the discretion of the company. 5.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No If there is existing coverage, states that have adopted the NAIC Model Replacement Regulation or a variation of the Model, require that the replacement form be completed even if a replacement is not indicated. For a replacement in any state, attach theappropriate replacement form for the state in which the application is taken. The Registered Representative must also complete the Registered Representative section regarding replacement. [6.Contract options - Must select only one] ■ Base Contract (No additional cost) ■ Bonus Option1 ■ Short Withdrawal Charge Option1 ■ No Withdrawal Charge Option1 [7.Optional death benefit] ■Quarterly Value Death Benefit1 [1 Carries an additional charge] F60001 Page 1 of [8] (1/2012) [8.Other benefits - Must select only one] ■ No Additional Benefit (No additional cost) ■ Investment Protector1 Number of years to the initial Target Value Date ■ Income Protector1(Complete Covered Person(s) information below.) ■ Income Focus1(Complete Covered Person(s) information below.) Covered Person(s) - Select one. ■Single Lifetime Plus Payments or Income Focus Payments: Name This person is: (check one) ■Owner ■Joint Owner■Annuitant, if owned by a non-individual Date of birth // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other OR ■ Joint Lifetime Plus Payments or Income Focus Payments: First Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one ■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) Second Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one) ■Owner ■ Joint Owner ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Contingent Beneficiary (401 qualified plan, custodial IRA) By selecting the [Investment Protector, Income Protector, or Income Focus], I acknowledge that my selections of Investment Options are restricted and that Allianz will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the Contract. [1 Carries an additional charge] F60001 Page 3 of [8] (1/2012) [9.] Dollar cost averaging (Optional) [Not available with Income Focus] • Select a 6 month or 12 month DCA program only if you wish to participate in dollar cost averaging. • 100% of your initial Purchase Payment will be applied to the DCA Money Market Account. • Your selections in the Investment Options section need to meet any restrictions for the benefit selected. ■ 6 month ■ 12 month [10.]Investment Option allocations You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Income Focus] Investment Options – You may select up to [6] Investment Options Fund of Funds Specialty % AZL® MVP Balanced Index Strategy Fund % AZL® MVP Invesco Equity and Income Fund % AZL MVP FusionSM Balanced Fund % AZL® MVP BlackRock Global Allocation Fund % AZL MVP FusionSM Moderate Fund % AZL® MVP Growth Index Strategy Fund Total of % (must equal 100%) [Income Protector] Investment Options – You may select up to [15] Investment Options Fund of Funds Cash Equivalent % AZL® MVP Balanced Index Strategy Fund % AZL® Money Market Fund % AZL MVP FusionSM Balanced Fund % AZL MVP FusionSM Moderate Fund % AZL® MVP Growth Index Strategy Fund High Yield Bonds Specialty % PIMCO VIT High Yield Portfolio % AZL® MVP Invesco Equity and Income Fund Intermediate-Term Bonds % AZL® MVP BlackRock Global Allocation Fund % Franklin U.S. Government Fund % Franklin Income Securities Fund % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT All Asset Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Total Return Portfolio % Templeton Global Bond Securities Fund Total of % (must equal 100% F60001 Page 4 of [8] (1/2012) [10.]Investment Option allocations (Continued) You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Investment Protector or No Additional Benefit] Group A Investment Options Small Cap Specialty (continued) % AZL® Allianz AGIC Opportunity Fund % PIMCO VIT Commodity RealReturn Strategy Portfolio % AZL® Columbia Small Cap Value Fund % AZL® Franklin Small Cap Value Fund Fund of Funds % AZL® Small Cap Stock Index Fund % AZL FusionSMGrowth Fund % AZL® Turner Quantitative Small Cap Growth Fund Specialty % AZL®Morgan Stanley Global Real Estate Fund % AZL®Schroder Emerging Markets Equity Fund % Franklin Templeton VIP Founding Funds Allocation Fund Group B/X Investment Options Fund of Funds Large Blend % AZL Balanced Index StrategySM Fund % AZL® J.P. Morgan U.S. Equity Fund % AZL FusionSM Balanced Fund % AZL® MFS Investors Trust Fund % AZL FusionSM Conservative Fund % AZL® S&P 500 Index Fund % AZL FusionSM Moderate Fund Large Value % AZL Growth Index StrategySM Fund % AZL® Davis NY Venture Fund % Fidelity VIP FundsManager 50% Portfolio % AZL® Eaton Vance Large Cap Value Fund % Fidelity VIP FundsManager 60% Portfolio % AZL® Invesco Growth and Income Fund Mid Cap % Mutual Shares Securities Fund % AZL®Columbia Mid Cap Value Fund Specialty % AZL®Mid Cap Index Fund % Franklin Templeton VIP Founding Funds Allocation Fund % AZL® Morgan Stanley Mid Cap Growth Fund % AZL® Gateway Fund Large Growth % AZL® Invesco Equity and Income Fund % AZL®BlackRock Capital Appreciation Fund % BlackRock Global Allocation V.I. Fund % AZL®Dreyfus Equity Growth Fund % Franklin Income Securities Fund International Equity % PIMCO VIT All Asset Portfolio % AZL® International Index Fund % PIMCO VIT Global Multi-Asset Portfolio % AZL® Invesco International Equity Fund % AZL® JPMorgan International Opportunities Fund % PIMCO EqS Pathfinder Portfolio % Templeton Growth Securities Fund Group Y Investment Options High Yield Bonds Cash Equivalent % PIMCO VIT High Yield Portfolio % AZL® Money Market Fund Intermediate-Term Bonds Specialty % Franklin U.S. Government Fund % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio Total of % (must equal 100%) % Templeton Global Bond Securities Fund F60001 Page 5 of [8] (1/2012) [11.]Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Non-individual Beneficiary information If the Beneficiary is a qualified plan, custodian, trust, charitable trust or other non-individual please check the applicable box and include the name above. ■ Qualified plan ■ Custodian■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other ■Primary Percentage Social Security Number or Tax ID Number ■Contingent [12.]Registered Representative By signing below, the Registered Representative certifies to the following: I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. I certify that the statements of the applicant have been correctly recorded. ■ Yes ■ No Does the applicant have an existing life insurance policy or and existing annuity contract? ■ Yes ■ No Will this annuity replace or change an existing life insurance policy or annuity contract? If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) Commission options (please check one) ■A■B■C F60001 Page 6 of [8] (1/2012) [13.]Statement of applicant The following states require applicants to read and acknowledge the statement for your state below. Arkansas, District of Columbia, Massachusetts and Rhode Island: Any person who knowinglypresents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Maine, Ohio, Tennessee, and West Virginia: Any person who knowingly intends to defraud an insurance company, submits an application or files a statement of claim containing any false, incomplete, or misleading information, commits the crime of fraud and may be subject to criminal prosecution and civil penalties. In ME and TN, additional penalties may include imprisonment, fines, or denial of insurance benefits. In ME, State Premium Tax is 2%. Colorado: It is unlawful to knowingly provide false, incomplete, ormisleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Kentucky and New Mexico: Any person who knowingly and with the intent todefraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime. In NM, this activity subjects such person to criminal and civil penalties. Louisiana: Any person who knowingly and willfullypresents a false or fraudulent claim for payment of a loss or benefit or who knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Oklahoma: WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony. Virginia: Any person who with the intent todefraud or knowing that they are facilitating a fraud against an insurer, submits and application or files a claim containing a false or deceptive statement may have violated the state law Washington: It is a crime to knowingly provide false, incomplete, ormisleading information to an insurance company for the purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits. F60001 Page 7 of [8] (1/2012) [13.]Statement of applicant (Continued) By signing below, the Owner acknowledges the applicable statements mentioned above and agrees to the following: I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. I understand that the Contract Value and variable Annuity Payments may increase or decrease depending on the investment results of the variable Investment Options, and that under the Base Contract there is no guaranteed minimum Contract Value or variable Annuity Payment. If I selected any additional options, any guarantees provided for those options are outlined in my Contract and prospectus. To the best of my knowledge and belief, all statements and answers in this application are complete and true. It is further agreed that these statements and answers will become a part of any Contract to be issued. No representative is authorized to modify this agreement or waive any Allianz rights or requirements. For information on current benefit features, restrictions or charges please review with your Registered Representative. ■ Please send me a statement of additional information (Also available on the [SEC Web site, http://www.sec.gov]) Any required replacement forms must be signed and dated the date of the application or earlier. Owner signature Joint Owner signature Signed at (City, State) Signed date Trust:as trustee of the: Trustee’s signature Trust name (printed)Signed date Power-of Attorney:by: Contract owner’s name Attorney-in-fact signatureSigned date [14.]Home office use only If Allianz Life Insurance Company of North America makes a change in this space in order to correct any apparent errors or omissions, it will be approved by acceptance of this Contract by the Owner(s); however, any material change must be accepted in writing by the Owner(s). Changes to this application that affect product, benefits, amount of insurance, or age require acceptance by Owner(s). Please call Allianz with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of North America Allianz Life Insurance Company of North America NW 5989 NW 5989 PO Box 1450 1350 Energy Lane, Ste. 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of North America Allianz Life Insurance Company of North America PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F60001 Page 7 of [8] (1/2012)
